Citation Nr: 0015453	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-19 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

It is noted that in May 1998, the RO denied a claim for 
helpless child benefits for the veteran's daughter.  The 
veteran submitted a notice of disagreement and, in April 
1999, the RO furnished a statement of the case; however, an 
appeal to the Board on this issue was not perfected.  Absent 
filing a timely substantive appeal, the Board does not have 
jurisdiction of the issue.  See Roy v. Brown, 5 Vet. App. 554 
(1993).


REMAND

Review of the record shows that the veteran was afforded an 
examination for the purpose of determining eligibility for 
aid and attendance or housebound benefits by VA in August 
1997.  That examination report showed no upper or lower 
extremity restrictions that would require the assistance of 
another in the activities of daily life.  However, among the 
VA outpatient treatment records that were submitted directly 
to the Board in October 1999, with waiver of consideration by 
the RO made by the veteran's representative in May 2000, is a 
report of an occupational therapy assessment performed in 
August 1998.  That report shows that the veteran is only 
moderately independent in his ability to eat, groom himself, 
dress and attend to the wants of nature.  It was also noted 
that the veteran requires assistance in bathing and dressing.  
Limitation in the range of motion and function of the 
veteran's lower extremities as well as limitation of function 
of the upper extremities was noted.  This assessment, by a VA 
occupational therapist, amounts to an opinion that is at odds 
with the medical assessment rendered on the August 1997 
examination report.  In light of these findings, the Board 
will remand to have the veteran examined for aid and 
attendance/housebound status.  Where there is a diversity of 
medical opinion, an additional examination should be 
performed.  See Cousino v. Derwinski, 1 Vet. App. 536 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should arrange for the veteran to 
undergo a special examination to 
determine the need for regular aid and 
attendance or housebound status.  The 
claims folder should be made available to 
the examiner for review in connection 
with this examination.  All indicated 
studies should be performed.  The 
examiner should be requested to render an 
opinion regarding whether the veteran is 
in need of the regular aid and attendance 
of another or is housebound.  The 
examiner should provide complete 
rationale for all conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to the 
Board, if in order.  The veteran need take no action until he 
is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


